920 F.2d 927Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frizell STEPHENS, Petitioner-Appellant,v.Edward W. MURRAY, Attorney General of Virginia, Respondents-Appellees.
No. 90-6662.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 14, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  Jackson L. Kiser, District Judge.  (CA-86-59-L)
Frizell Stephens, appellant pro se.
Frank Snead Ferguson, Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
DISMISSED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Frizell Stephens noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  After the expiration of these time periods, the district court is without jurisdiction to grant any further extensions of time.   Ali v. Lyles, 769 F.2d 204, 205 (4th Cir.1985);  Hensley v. Chesapeake & Ohio Ry., 561 F.2d 226, 228 (4th Cir.1981).  Appellant's failure to note a timely appeal or obtain a timely extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.